DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Within the submitted IDS, the examiner has also considered references from search reports by the International Searching Authority (ISA) dated 3/29/2022; 4/19/2022 and 5/4/2022.
 
Response to Amendment/Claim Status
Claims 1, 2, 4-6 and 8-23 are currently pending. Claims 1, 4, 5 and 12 have been amended. Claims 3 and 7 were previously cancelled; and claims 15-22 were previously withdrawn. No new claims have been added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 8-11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al (US 2015/0262844 A1-prior art of record, hereafter Meyer) in view of Costa et al (US 2016/0100489 A1-IDS prior art of record, hereafter Costa).
Re claim 1, Meyer discloses in FIG. 2P (with references to FIGS. 2A-2O) an apparatus comprising:
a mold device die (200; ¶ [0050]) comprising a device region (including layers 15/30/31/43; ¶ [0034]; [0038]-[0039] and [0048]) and a first mold compound (43; ¶ [0048]), wherein:
the device region (15/30/31/43) includes a front-end-of-line (FEOL) portion (layers 15/30);
the FEOL portion (15/30) comprises an active layer (face 12 of 11; ¶ [0015] and [0032]), a contact layer (30/31; ¶ [0038]-[0039]), and isolation sections (left/right 15; ¶ [0034]), wherein a bottom surface (lower horizontal plane) of the active layer (12) and the isolation sections (left/right 15) are in contact with (physically touching) a top surface (upper horizontal plane) of the contact layer (30/31), the isolation sections (left/right 15) surround (encapsulate; ¶ [0034]) the active layer (12), the isolation sections (left/right 15) do not reside over (left/right 15 are not directly above) the active layer (12), and the isolation sections (left/right 15) extend vertically beyond (vertically higher) a top surface (upper horizontal plane) of the active layer (12) to define an opening (space between left/right 15 and filled by 43) within the isolation sections (left/right 15) and over (directly over) the active layer (12); and
the first mold compound (43) resides over the active layer (12) of the FEOL portion (15/30) to fill the opening (between left/right 15), wherein no silicon crystal exists (no layers formed) between the first mold compound (43) and the active layer (12); 
a multilayer redistribution structure (17; ¶ [0043]) formed underneath (below) the FEOL portion (15/30) of the mold device die (200), wherein the multilayer redistribution structure (17) comprises a plurality of bump structures (45; ¶ [0049]) on a bottom (lower) surface of the multilayer redistribution structure (17) and redistribution interconnections (33/35; ¶ [0041] and [0043]) within the multilayer redistribution structure (17), wherein the plurality of bump structures (45) are electrically coupled (¶ [0041]) to the FEOL portion (15/30) of the mold device die (200) via the redistribution interconnections (33/35).

Meyer fails to disclose the mold device comprises an extra layer;
the device region (15/30/31/43) includes a back-end-of-line (BEOL) portion, which resides underneath the FEOL portion (15/30) and comprises connecting layers;
the extra layer is in contact with the top surface of the active layer of the FEOL portion (15/30) and within the opening, wherein the extra layer is formed of silicon germanium, silicon dioxide, silicon nitride, or a combination of both silicon nitride and silicon dioxide; and
the first mold compound (43) directly resides over the extra layer of the to fill the opening; and
the multilayer redistribution structure (17) formed underneath the BEOL portion of the mold device die (200); and wherein the plurality of bump structures (45) are electrically coupled (¶ [0029]) to the FEOL portion (15/30) of the mold device die (200) via the redistribution interconnections (33/35) and the connecting layers within the BEOL portion.

However,
Costa discloses in FIG. 1 (with references to FIGS. 2A-2F) an apparatus comprising: an extra layer (BOX 22; ¶ [0027]), the extra layer (22) is in contact with (physically touching) the top surface (upper plane) of an active layer (of 16 for FETs; ¶ [0025]) of a FEOL portion (16; ¶ [0027]) and within an opening (42; ¶ [0033]), wherein the extra layer (22) is formed of silicon germanium, silicon dioxide (of SOI structure; ¶¶ [0003] and  [0027]), silicon nitride, or a combination of both silicon nitride and silicon dioxide;
a device region (layers 14/16; ¶ [0025]), wherein: the device region includes a front-end-of-line (FEOL) portion 16; ¶ [0025]) and a back-end-of-line (BEOL) portion (14: ¶ [0025]), which resides underneath the FEOL portion (16) and comprises connecting layers (metal layers and conductive vias; ¶ [0026]); and a multilayer redistribution structure (PCB 12; ¶ [0025]) formed underneath (below) the BEOL portion (14), wherein the multilayer redistribution structure comprises a plurality of bump structures (conductive pads of 32A; ¶ [0029]) on a bottom (lower) surface of the multilayer redistribution structure (12) and redistribution interconnections (metallic structure 32A; ¶ [0029]) within the multilayer redistribution structure (12), wherein the plurality of bump structures (conductive pads) are electrically coupled (¶ [0029]) to the FEOL portion (16) via the redistribution interconnections (32A) and the connecting layers (metal layers and conductive vias) within the BEOL portion (14).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Meyer to include the extra layer formed of silicon dioxide, a BEOL portion, as disclosed by Costa, such that

the extra layer is in contact with the top surface of the active layer of the FEOL portion and within the opening, and the first mold compound directly resides over the extra layer of the to fill the opening; the device region includes a back-end-of-line (BEOL) portion, which resides underneath the FEOL portion and comprises connecting layers; the multilayer redistribution structure formed underneath the BEOL portion of the mold device die; and wherein the plurality of bump structures (45) are electrically coupled to the FEOL portion of the mold device die via the redistribution interconnections and the connecting layers within the BEOL portion to form the interconnections for the devices housed within the packaged device, configured to couple the components on the FEOL region to one another, and to provide connections by external components to device; and where the BEOL may also be used to form passive impedance elements for thin, high-power, high-frequency low-capacitance devices with linear characteristics (Costa; ¶ [0021]-[0026]).

Re claim 2, Meyer and Costa discloses the apparatus of claim 1, wherein a portion (left and right ends) of the first mold compound (43 of Meyer) resides over (Meyer: covers; ¶ [0048]) the isolation sections (left/right 15 of Meyer), and wherein the first mold compound (20 of Costa; ¶ [0025] and [0027]) is formed of thermoplastics or thermoset polymer materials (Costa; ¶ [0027]) as part of the packaged devices discussed for claim 1.

Re claim 4, Meyer and Costa discloses the apparatus of claim 1, wherein the extra layer is a passivation layer (BOX 22 of Costa: ¶ [0027]) which is formed of silicon dioxide (¶  [0027]), silicon nitride, or combination of both as part of the packaged devices discussed for claim 1.

Re claim 6, Meyer discloses the apparatus of claim 1, wherein the first mold compound (43) is in contact with (physically touches) the top surface (uppermost surface) of the active layer (12).

Re claims 8, 9 and 10, Meyer and Costa discloses the apparatus of claim 1, wherein the first mold compound (20 of Costa) has a thermal conductivity greater than 1 W/m-K (FIG. 1A of Costa: ¶ [0026] and [0035]); wherein the first mold compound (20 of Costa) has a dielectric constant less than 8 (~3.8 for CoolPoly D5506 of Costa); and wherein the first mold compound (20 of Costa) has a dielectric constant between 3 and 5 (~3.8 for CoolPoly D5506) as part of the packaged devices discussed for claim 1.

Re claim 11, Meyer discloses the apparatus of claim 1, wherein the FEOL portion (15/30) is configured (with semiconductor chip 11; ¶ [0014] and [0032]) to provide at least one of a switch field-effect transistor (FET), a diode, a capacitor, a resistor, and an inductor (all of the preceding devices; ¶ [0014] and [0052]).

Re claim 23, Meyer discloses the apparatus of claim 1, wherein the isolation sections are formed of (comprising) silicon dioxide (¶ [0034]).


Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al (US 2015/0262844 A1-prior art of record, hereafter Meyer) in view of Costa et al (US 2016/0100489 A1-IDS prior art of record, hereafter Costa) and JOBETTO (US 2008/0020513 A1, hereafter Jobetto).
Re claim 12, Meyer discloses in FIG. 2P (with references to FIGS. 2A-2O) an apparatus comprising:
a mold device die (200; ¶ [0050]) comprising a device region (including layers 15/30/31/43; ¶ [0034]; [0038]-[0039] and [0048]) and a first mold compound (43; ¶ [0048]), wherein:
the device region (15/30/31/43) includes a front-end-of-line (FEOL) portion (layers 15/30);
the FEOL portion (15/30) comprises an active layer (face 12 of 11; ¶ [0015] and [0032]), a contact layer (30/31; ¶ [0038]-[0039]), and isolation sections (left/right 15; ¶ [0034]), wherein a bottom surface (lower horizontal plane) of the active layer (12) and the isolation sections (left/right 15) are in contact with (physically touching) a top surface (upper horizontal plane) of the contact layer (30/31), the isolation sections (left/right 15) surround (encapsulate; ¶ [0034]) the active layer (12), the isolation sections (left/right 15) do not reside over (left/right 15 are not directly above) the active layer (12), and the isolation sections (left/right 15) extend vertically beyond (vertically higher) a top surface (upper horizontal plane) of the active layer (12) to define an opening (space between left/right 15 and filled by 43) within the isolation sections (left/right 15) and over (directly over) the active layer (12); and
the first mold compound (43) resides over the active layer (12) of the FEOL portion (15/30) to fill the opening (between left/right 15), wherein no silicon crystal exists (no layers formed) between the first mold compound (43) and the active layer (12); 
a multilayer redistribution structure (17; ¶ [0043]) formed underneath (below) the FEOL portion (15/30) of the mold device die (200), wherein the multilayer redistribution structure (17) comprises a plurality of bump structures (45; ¶ [0049]) on a bottom (lower) surface of the multilayer redistribution structure (17) and redistribution interconnections (33/35; ¶ [0041] and [0043]) within the multilayer redistribution structure (17), wherein the plurality of bump structures (45) are electrically coupled (¶ [0041]) to the FEOL portion (15/30) of the mold device die (200) via the redistribution interconnections (33/35).

A.	Meyer fails to disclose the mold device comprises an extra layer;
the device region (15/30/31/43) includes a back-end-of-line (BEOL) portion, which resides underneath the FEOL portion (15/30) and comprises connecting layers;
the extra layer is in contact with the top surface of the active layer (12) of the FEOL portion (11/30) and within the opening, wherein the extra layer is formed of silicon germanium, silicon dioxide, silicon nitride, or a combination of both silicon nitride and silicon dioxide; and
the first mold compound (43) directly resides over the extra layer of the to fill the opening;
the multilayer redistribution structure (17) formed underneath the BEOL portion of the mold device die (200); and wherein the plurality of bump structures (45) are electrically coupled to the FEOL portion (15/30) of the mold device die (200) via the redistribution interconnections (33/35) and the connecting layers within the BEOL portion; and
a second mold compound residing over the multilayer redistribution structure (17) and encapsulating the mold device die (200).

However,
Costa discloses in FIG. 1 (with references to FIGS. 2A-2F) an apparatus comprising: an extra layer (BOX 22; ¶ [0027]), the extra layer (22) is in contact with (physically touching) the top surface (upper plane) of an active layer (of 16 for FETs; ¶ [0025]) of a FEOL portion (16; ¶ [0027]) and within an opening (42; ¶ [0033]), wherein the extra layer (22) is formed of silicon germanium, silicon dioxide (of SOI structure; ¶¶ [0003] and  [0027]), silicon nitride, or a combination of both silicon nitride and silicon dioxide;
a device region (layers 14/16; ¶ [0025]), wherein: the device region includes a front-end-of-line (FEOL) portion 16; ¶ [0025]) and a back-end-of-line (BEOL) portion (14: ¶ [0025]), which resides underneath the FEOL portion (16) and comprises connecting layers (metal layers and conductive vias; ¶ [0026]); and a multilayer redistribution structure (PCB 12; ¶ [0025]) formed underneath (below) the BEOL portion (14), wherein the multilayer redistribution structure comprises a plurality of bump structures (conductive pads of 32A; ¶ [0029]) on a bottom (lower) surface of the multilayer redistribution structure (12) and redistribution interconnections (metallic structure 32A; ¶ [0029]) within the multilayer redistribution structure (12), wherein the plurality of bump structures (conductive pads) are electrically coupled (¶ [0029]) to the FEOL portion (16) via the redistribution interconnections (32A) and the connecting layers (metal layers and conductive vias) within the BEOL portion (14).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Meyer to include the extra layer formed of silicon dioxide, a BEOL portion, as disclosed by Costa, such that
the extra layer is in contact with the top surface of the active layer of the FEOL portion and within the opening, and the first mold compound directly resides over the extra layer of the to fill the opening; the device region includes a back-end-of-line (BEOL) portion, which resides underneath the FEOL portion and comprises connecting layers; the multilayer redistribution structure formed underneath the BEOL portion of the mold device die; and wherein the plurality of bump structures (45) are electrically coupled to the FEOL portion of the mold device die via the redistribution interconnections and the connecting layers within the BEOL portion to form the interconnections for the devices housed within the packaged device, configured to couple the components on the FEOL region to one another, and to provide connections by external components to device; and where the BEOL may also be used to form passive impedance elements for thin, high-power, high-frequency low-capacitance devices with linear characteristics (Costa; ¶ [0021]-[0026]).

B.	Meyer and Costa fails to disclose a second mold compound residing over the multilayer redistribution structure (17) and encapsulating the mold device die (200).
However,
Jobetto discloses in FIG. 1 or 17 an apparatus comprising: a second mold compound (20/25/28; ¶¶ [0056]-[0058]) residing (formed) over a multilayer redistribution structure (16/17/18/19; ¶ [0055]) and encapsulating (enclosing) a mold device die (4; ¶ [0049]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Meyer and Costa to include a second mold compound residing over the multilayer redistribution structure and encapsulating the mold device die, as disclosed by Jobetto, in order to specifically locate external contact points (Jobetto; ¶ [0077]).

Re claim 14, Meyer and Costa discloses the apparatus of claim 12 wherein the first mold compound (43 of Meyer or 22 of Costa) and the second mold compound (20/25/28 of Costa) are formed from different materials (Costa: polymer 20; ¶ [0027]-[0028] and [0055]; and Jobetto: solder resist; ¶ [0056]-[0058]) as part of the hermetically sealed devices discussed above for claim 12.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer and Costa as applied to claim 1 above, and further in view of Fitzgerald et al (US 6,703,688 B1-prior art of record, hereafter Fitzgerald).
Re claim 5, Meyer and Costa discloses the apparatus of claim 1.
But, fails to disclose wherein the extra layers is an interfacial layer which is formed of silicon germanium (SiGe).
However,
Fitzgerald discloses in FIG. 7A a structure comprising: an interfacial layer (relaxed SiGe layer 700; col. 6, lines 22-36) directly over a surface of a FEOL portion (strained Si layer 702; col. 6, lines 22-36) and within an opening (between isolation oxides 704; col. 6, lines 22-36), wherein: the interfacial layer is formed of silicon germanium (SiGe; col. 6, lines 22-36).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Meyer and Costa where the extra layer is a SiGe interfacial layer, as disclosed by Fitzgerald, to form high-electron mobility, low-noise devices (Fitzgerald; col. 1, lines 25-45).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer and Costa and Jobetto as applied to claim 12 above, and further in view of Hwang et al (US 2008/0277800 A1-prior art of record, hereafter Hwang).
Re claim 13, Meyer and Costa and Jobetto discloses the apparatus of claim 12.
But, fails to disclose wherein the first mold compound (43 of Meyer or 22 of Costa) is formed from a same material as the second mold compound (20/25/28 of Jobetto).
However,
Hwang discloses in FIG. an apparatus comprising: a first mold compound (encapsulation layer 140; ¶ [0022]) and a second mold compound (molding layer 150; ¶ [0024]), wherein the first mold compound (140) is formed from a same material (encapsulation 140; ¶ [0024] and [0034]) as the second mold compound (150).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Wakisaka and Costa such that the first mold compound is formed from a same material as the second mold compound as disclosed by Hwang to minimize mismatch between packaging materials which may lead to defects sites leading to delamination and/or penetration by external contaminants.

Response to Arguments
A.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection relies on a new interpretation of the reference combination applied in the prior rejection of record for a teaching or matter specifically challenged in the argument.
For the record, the new interpretation of Meyer in view of Costa now includes Costa’s disclosure of an “extra layer”, where a first mold compound (20) resides directly over the extra layer to fill an opening (43) as discussed above for both claims 1 and 12.
   
B.	Applicant’s arguments with respect to claim 12 have been considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        
/ERIC W. JONES/
Examiner
Art Unit 2892